Case 9:18-cv-80311-RLR Document 270 Entered on FLSD Docket 07/30/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 9:18-CV-80311-ROSENBERG/REINHART

   DIAMOND RESORTS INTERNATIONAL, INC.,
   et al.,

        Plaintiffs,

   v.

   US CONSUMER ATTORNEYS, P.A., et al.,

      Defendants.
   __________________________________________/

           OMNIBUS ORDER ADOPTING MAGISTRATE’S REPORT AND
        RECOMMENDATIONS, GRANTING MOTION FOR LEAVE TO FILE
    THIRD AMENDED COMPLAINT, AND DENYING MOTION TO STAY AS MOOT

           THIS CAUSE is before the Court upon the Defendants’ Motions to Dismiss, filed at DE

   209 and 211, which the Court previously referred to Magistrate Judge Reinhart for a Report and

   Recommendation at DE 220. Both Motions are fully briefed. See Responses at DE 215, DE 216;

   Replies at DE 217, DE 218. Judge Reinhart issued an initial Report and Recommendation at DE

   228, to which Objections were filed at DE 233 and DE 234.In light of the Objections and

   intervening case law, the Court re-referred the Motions to Dismiss to Judge Reinhart to issue a

   supplemental Report and Recommendation as he deemed appropriate. DE 246. Judge Reinhart

   requested additional briefing from Plaintiffs at DE 250, to which Plaintiffs responded at DE 254.

   Judge Reinhart then issued his Amended Report and Recommendation at DE 258. Defendants

   have filed objections at DE 260 and DE 261, and Plaintiffs responded to the Objections at DE

   267.

           In addition, Plaintiffs have filed a Motion for Leave to File a Third Amended Complaint,

   DE 262, and a Motion to Stay the Court’s rulings on the Amended Report and


                                                   1
Case 9:18-cv-80311-RLR Document 270 Entered on FLSD Docket 07/30/2019 Page 2 of 3



   Recommendations, pending the Court’s determination on the Motion for Leave to File a Third

   Amended Complaint, DE 263.

         The Court has conducted a de novo review of Judge Reinhart’s Amended Report and

   Recommendation, the briefing outlined above, the record, and is otherwise fully advised in the

   premises. The Court has considered the Report first, before addressing the Motion for Leave to

   File a Third Amended Complaint in recognition of the extensive attorney and judicial resources

   already expended on the two Motions to Dismiss. Upon review, the Court finds Judge Reinhart’s

   recommendations to be well reasoned and correct, and therefore overrules Defendants’

   objections to the Report for all of the reasons stated in the Plaintiffs’ responses to Defendants’

   objections to the Report, DE 267. The Court agrees with the analysis in Judge Reinhart’s R&R

   and concludes that Judge Reinhart’s conclusions should be ADOPTED, and the Motions to

   Dismiss are therefore DENIED.

         However, the Court agrees with Plaintiffs that the proposed Third Amended Complaint

   will streamline the litigation of this case. As a result, the Court GRANTS Plaintiffs’ Motion for

   Leave to File a Third Amended Complaint, DE 262. In responding to the Third Amended

   Complaint, the Defendants are cautioned that Judge Reinhart’s Amended Report and this

   Court’s Order now constitute the law of the case; any further motion practice on the pleadings

   may not relitigate any issues decided in the Amended Report, adopted herein.

         For the foregoing reasons, it is hereby ORDERED and ADJUDGED as follows:

     1. Magistrate Judge Reinhart’s Amended Report and Recommendations [DE 258] is hereby
        ADOPTED.

     2. The Motions to Dismiss [DE 209; DE 211] are DENIED.

     3. The Motion to Amend [DE 262] is GRANTED. Plaintiffs must separately refile the Third
        Amended Complaint and title their filing as such by no later than July 31, 2019.


                                                   2
Case 9:18-cv-80311-RLR Document 270 Entered on FLSD Docket 07/30/2019 Page 3 of 3



     4. The Motion to Stay [DE 263] is DENIED AS MOOT.

          DONE and ORDERED in Chambers, West Palm Beach, Florida, this 30th day of July,

  2019.

                                                 _______________________________
                                                 ROBIN L. ROSENBERG
                                                 UNITED STATES DISTRICT JUDGE
  Copies furnished to Counsel of Record




                                             3
